DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       MANUEL A. AYALA, JR.,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1529


                         September 14, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Catherine L. Combee, Judge.



PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and BLACK, JJ., Concur.


Opinion subject to revision prior to official publication.